Title: To John Adams from William Crawford, 4 July 1763
From: Crawford, William
To: Adams, John


     
      My Friend
      Worcester July 4th 1763
     
     I hope you enjoy mens sana in Corpore Sano: My Body for more than six months past has been in some degree more than common tending to dissolution. I seem to have gain’d some better Health since the warm weather. I hear that you are like to make yourself happy, by a conjunction with one of the fairest parts of the fair part of the Creation. I picture in my Imagination how you sooth and soften the rigid Philosophic reasonings of your mind, with a rapturous and genial intercourse with the most soft and delicate piece of Natures workmanship. Mr. Putnam told me he wrote you, to Send some Books, if you cou’d put mine with his. I shall be glad if it is in your Power. I should be glad if you wou’d call at Mr. Bowmans in Dorchester, his son when in the army had a volume of Mahews Sermons and one volume of Byshe’s Art of English Poetry, told me he left them with his father. If you can procure them and Send them along you’ll oblige your,
     
      W Crawford
     
    